                         UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF MISSOURI
                              SOUTHERN DIVISION

JAYME FILLOON,                                  )
                                                )
       Plaintiff,                               )      CASE NO.: 6:20-CV-0339
                                                )
v.                                              )
                                                )
HOTELS.COM, L.P.,                               )
                                                )
and                                             )
                                                )
HOTWIRE MISSOURI, INC.,                         )
                                                )
       Defendants.                              )

                              JOINT NOTICE OF REMOVAL

TO:    UNITED STATES DISTRICT COURT
       FOR THE WESTERN DISTRICT OF MISSOURI
       SOUTHERN DIVISION

       COME NOW, Defendants Hotels.com, L.P. (“Hotels.com”) and Hotwire Missouri, Inc.

(“Hotwire”)(hereinafter jointly referred to as “Defendants”), by and through their undersigned

counsel, and hereby file their Joint Notice of Removal of this action from the Circuit Court of

Greene County, Missouri, to the United States District Court for the Western District of

Missouri, Southern Division. In support thereof, Defendants respectfully state to this Honorable

Court as follows:

A.     The Circuit Court Action

       1.     On September 16, 2020, Plaintiff Jayme Filloon (“Plaintiff”) filed a Petition in the

Circuit Court of Greene County, Missouri, entitled Jayme Filloon v. Hotels.com, L.P. and

Hotwire Missouri, Inc., Case No. 2031-CC01129 (the “Lawsuit”) against Defendants

Hotels.com, L.P. and Hotwire Missouri, Inc.
       2.      The Lawsuit is a civil action alleging discrimination based on Plaintiff’s sex and

pregnancy in violation of the Missouri Human Rights Act, Chapter 213 R.S.Mo., et seq.

       3.      On September 25, 2020 Plaintiff Jayme Filloon served her Summons and Petition

upon Hotels.com’s and Hotwire’s Registered Agent, National Registered Agents, Inc. (Exhibit

1)

       4.      Pursuant to 28 U.S.C. § 1446(a), copies of all process, pleadings and orders

served on Defendants in the lawsuit are attached as Exhibit 1.

B.     Jurisdiction

       5.      As discussed below, this is a civil action over which this Court has original

jurisdiction because there is complete diversity between the parties and the amount in

controversy exceeds $75,000.00, exclusive of interests and costs. 28 U.S.C. § 1332(a)(1).

C.     The Parties are Citizens of Different States

       6.      Plaintiff is a citizen of the State of Missouri (Petition, ¶ 1).

       7.      Defendant Hotels.com, L.P. is a foreign Limited Partnership registered in the

State of Missouri (Petition, ¶ 2).

       8.      Under 28 U.S.C. 1332, the citizenship of a Limited Partnership is the citizenship

of each general and limited partner. Barclay Square Props v. Midwest Fed. Sav. and Loan Assn.

of Minneapolis, 893 F. 2d 968, 969 (8th Cir. 1990)

       9.      The only general partner for Hotels.com is HRN 99 Holdings, L.L.C., a limited

liability company incorporated in the State of New York and a wholly owned subsidiary of

Expedia, Inc., which is incorporated and has its principal place of business in the State of

Washington. (Exhibit 2, Declaration of Michael S. Marron)




                                                   2
        10.    The only limited partner for Hotels.com is Hotels.com GP, L.L.C., a limited

liability company incorporated in the State of Texas. Hotels.com GP, L.L.C. is a wholly owned

subsidiary of Expedia, Inc. (Exhibit 2, Declaration of Michael S. Marron)

        11.    Under 28 U.S.C. § 1332(c), for purposes of determining diversity of citizenship, a

corporation is deemed to be a citizen of the State where it is incorporated and where it has its

principal place of business.

        12.    Hotwire, Inc., a Delaware corporation with its principal place of business in

California, uses the name Hotwire Missouri, Inc. in Missouri. (Exhibit 2, Declaration of Michael

S. Marron; Exhibit 3, State of Missouri Certificate of Authority).

        13.    Plaintiff and Defendants are each citizens of different states.

D.      Amount in Controversy Exceeds $75,000.00

        14.    Although Plaintiff does not allege a specific amount of damages for the alleged

violations of the MHRA, the amount in controversy plainly exceeds $75,000.00, exclusive of

interest and costs.

        15.    The standard for determining whether a Plaintiff’s claim satisfies the

jurisdictional threshold is “whether the fact finder might legally conclude” that a plaintiff’s

damages are greater than $75,000.00.           Quinn v. Kimble, 228 F.Supp.2d 1038, 1040

(E.D.)(internal quotations omitted).

        16.    Plaintiff alleges she applied for an internally posted position for Manager 1

Financial Operations in or around January 2019 (Petition, ¶ 8) and states in her Charge of

Discrimination (Exhibit 4, Exhibit A to Petition) that the position was filled at the end of March

2019.




                                                 3
       17.     Plaintiff’s Petition alleges she was discriminated against on the basis of sex and

pregnancy under the MHRA when she was not selected for the position.

       18.     Plaintiff seeks to be made whole for loss of income, including back pay, wage

increases and reimbursement of any lost fringe benefits, social security contributions and front

pay. By the time of trial in Fall 2021, Plaintiff’s claims for lost income, fringe benefits and social

security contributions would increase by another year.

       19.     Plaintiff also seeks compensatory damages for physical and mental pain, anguish

and distress. Compensatory damages (including emotional distress) have been awarded in cases

under the MHRA in excess of $75,000.00 in cases where the claim was garden variety emotional

distress and the plaintiff did not use an expert witness or treating healthcare professional. See,

e.g. Lin v. Washington Univ., et al., 1422-CC09377 (St. Louis City Circuit Court, August 25,

2017)($269,000.00 judgment entered in jury verdict for actual damages).

       20.     Plaintiff also seeks punitive damages under the MHRA alleging Defendants’

actions were intentional, willful and calculated toward Plaintiff. Punitive damages have also

been awarded under the MHRA in amounts in excess of $75,000.00. See, Lin v. Washington

Univ., et al., 1422-CC09377 (St. Louis City Circuit Court, August 25, 2017)($500,000.00

punitive damage judgment entered in jury verdict).

       21.     Additionally, Plaintiff seeks reasonable attorney’s fees which if Plaintiff prevails

on any claims at trial are provided under the same statute and in numerous employment cases

where fees were awarded certainly exceeded $75,000.00 in and of themselves. Lin v. Washington

Univ., et al., 1422-CC09377 (St. Louis City Circuit Court, August 25, 2017)(attorneys’ fees in

the amount of $319,635.00 entered by trial court).




                                                  4
       22.     In the instant case, the amount in controversy is further demonstrated by

Plaintiff’s settlement demand of $95,000.00 on October 16, 2020. (Exhibit 5, Affidavit of Robert

D. Younger.)

       23.     Accordingly, while Plaintiff’s Petition filed in the lawsuit did not allege specific

monetary damages, considering Plaintiff’s potential claims for lost income, benefits, social

security contributions and front pay, physical and mental pain, anguish and distress, punitive

damages and attorneys’ fees, the Court might legally conclude that the amount in controversy

exceeds $75,000.00, exclusive of interest and costs.

E.     The Remaining Requirements for Removal have been Satisfied

       24.     This Court has original diversity jurisdiction of this action pursuant to 28 U.S.C. §

1332(a) because (1) the matter in controversy exceeds the sum or value of $75,000.00, exclusive

of interest and costs, and (2) is between citizens of different states inasmuch as Plaintiff is a

citizen of the State of Missouri, Defendant Hotwire Missouri, Inc. is a Delaware corporation with

its principal place of business in California and Defendant Hotels.com, L.P. is a limited

partnership whose partners are citizens of states other than Missouri, as stated above.

       25.     Removal of this action to this Court is therefore proper pursuant to 28 U.S.C. §

1441(b).

       26.     This Joint Notice of Removal is timely under 28 U.S.C. § 1446(b) because it is

filed within thirty (30) days of the Service of the Petition on Defendants.

       27.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) because Plaintiff

was employed by Defendant Hotels.com, L.P. in this Judicial District and a substantial part of

the alleged events giving rise to Plaintiff’s claims are alleged to have occurred while Plaintiff

was employed in this Judicial District.



                                                 5
         28.   Pursuant to 28 U.S.C. § 1446(b), Defendants have served a copy of this Joint

Notice of Removal upon Plaintiff’s counsel of record by e-mailing and depositing said Joint

Notice of Removal in the U.S. Mail addressed to Plaintiff’s counsel of record.

         29.   Pursuant to 28 U.S.C. § 1446(d), Defendants have filed a copy of this Joint Notice

of Removal with the Clerk of the Circuit Court of Greene County, Missouri, by electronic filing.

         30.   Defendants have paid the requisite fees attendant to the filing of said Joint Notice

of Removal.

         WHEREFORE, Defendants respectfully request that the above-titled action now pending

against then in the Circuit Court of Greene County, Missouri, be removed therefrom to this

Court.

Dated: October 26, 2020


                                                     Respectfully submitted,

                                                     McMAHON BERGER P.C.


                                                     /s/ Robert D. Younger
                                                     Robert D. Younger, #42909
                                                     Thomas O. McCarthy, #22636
                                                     2730 North Ballas Road, Suite 200
                                                     St. Louis, MO 63131-3039
                                                     (314) 567-7350 – Telephone
                                                     (314) 567-5968 – Facsimile
                                                     younger@mcmahonberger.com
                                                     mccarthy@mcmahonberger.com

                                                     Attorneys for Defendants




                                                6
                                 CERTIFICATE OF SERVICE

       I certify that on October 26, 2020, I electronically filed the foregoing with the Clerk of
the United States District Court for the Western District of Missouri by using the CM/ECF
system and that a copy of the foregoing was served via first class mail, postage prepaid, upon the
following:

       Jerry M. (Jay) Kirksey
       Kirksey Law Firm, LLC
       711 S. Albany Avenue
       Bolivar, Missouri 65613-2619

       Attorneys for Plaintiff


                                                    /s/ Robert D. Younger




                                                7
